Appeal from an order and judgment (one paper) of the Supreme *1296Court, Monroe County (Kenneth R Fisher, J.), entered November 1, 2006. The order and judgment, following an inquest on damages, granted the motion of defendant Gary W. Rogers for leave to amend his counterclaim to conform to the proof and granted him judgment in the amount of $552,375.69 on his counterclaim.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Scudder, P.J., Gorski, Centra and Peradotto, JJ.